           Case 1:18-vv-01834-UNJ Document 38 Filed 11/02/20 Page 1 of 2




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1834V
                                          UNPUBLISHED


    EUGENE MONTGOMERY,                                          Chief Special Master Corcoran

                         Petitioner,                            Filed: September 29, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Joseph Alexander Vuckovich, Maglio Christopher & Toale, PA, Washington, DC, for
petitioner.

Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On November 29, 2018, Eugene Montgomery filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2
(the “Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome (“GBS”)
as a result of an influenza (“flu”) vaccine administered on January 17, 2017. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.

        On September 29, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On September 25, 2020, Respondent filed a combined
Rule 4 report/proffer on award of compensation (“Proffer”) indicating Petitioner should be
awarded $280,876.18 (comprised of $183,000.00 for pain and suffering, $84,916.67 for
lost earnings, and $12,959.51 for past unreimbursable out-of-pocket expenses). Proffer

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01834-UNJ Document 38 Filed 11/02/20 Page 2 of 2



at 5. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. Based on the record as a whole, I find that Petitioner is entitled to an award as
stated in the Proffer.

      Pursuant to the terms stated in the Proffer, I award Petitioner a lump sum
payment of $280,876.18 (comprised of $183,000.00 for pain and suffering,
$84,916.67 for lost earnings, and $12,959.51 for past unreimbursable out-of-pocket
expenses) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
